Wiiiteieijd, C. J.,
delivered the opinion of the court.
The statute (§ 2401, Ann. Code 1892) requires a written statement of the cause of action. The widest liberality that can be indulged as to pleadings in the courts of justices of the peace cannot cover a total failure to file any written statement of the cause of action whatever. The true rule is that there must be such a written statement of the cause of action as can be successfully pleaded by the defendant, if sued again on the same cause of action — such a statement as will give the defendant the benefit of a plea of res judicata. This is clearly shown by the ease of Butts v. Phelps, 79 Mo., 302.
*124The case of Thomas v. Shell Bros., 76 Miss., 556, 24 South., 876, is in perfect harmony with this. We have examined the original record in that cause (Thomas v. Shell Bros.), No. 8692 of this court. We find that the statement therein did show the real ground of action, but misnamed it merely. The statement was for “services as bookkeeper.” It was amended to “salary” as bookkeeper. The thing sued for was the value of the bookkeeper’s work, whether called “services” or “salary.” The language of the opinion is somewhat too broad, but the decision is in perfect harmony with our own. The court, therefore, erred in not requiring a proper statement of the cause of action to be filed. The defendant was not apprised, by the one filed, whether the action was in tort or contract, or for what the suit was brought.

The judgment is reversed, and the cause remanded, with leave to amend.